Name: Commission Regulation (EC) No 745/2000 of 10 April 2000 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 with regard to set-aside
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  distributive trades;  agricultural structures and production;  wood industry
 Date Published: nan

 Avis juridique important|32000R0745Commission Regulation (EC) No 745/2000 of 10 April 2000 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 with regard to set-aside Official Journal L 089 , 11/04/2000 P. 0004 - 0004Commission Regulation (EC) No 745/2000of 10 April 2000derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 with regard to set-asideTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as amended by Regulation (EC) No 2704/1999(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(3) lays down detailed rules for the application of Council Regulation (EC) No 1251/1999 with regard to set-aside. Article 19(2) lays down that areas set aside must so remain for a period commencing on 15 January at the latest and ending on 31 August at the earliest. Article 19(3) lays down that, in principle, areas set aside may not be used for agricultural production or for any lucrative purpose.(2) During December 1999, regions in several Member States were hit by violent storms that caused serious damage to woodland, resulting in a glut of timber which is threatening the market. The use of land set aside under the arable crop scheme could alleviate the situation by permitting the temporary storage of the timber concerned until it is required by industry. Measures should, however, be adopted to ensure that the land is made available on a non-lucrative basis.(3) A derogation should therefore be made from Regulation (EC) No 2316/1999.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the 2000/2001 and 2001/2002 marketing years and notwithstanding Article 19(2) and (3) of Regulation (EC) No 2316/1999, land declared as set aside may be used to store trees blown down by storms in December 1999 in regions declared as disaster areas by the Member States.Article 2The Member States concerned shall take all necessary measures to ensure that the set-aside land used for storage is made available on a non-lucrative basis.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 15 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 327, 21.12.1999, p. 12.(3) OJ L 280, 30.10.1999, p. 43.